Order entered October 13, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00539-CV

                         IN THE INTEREST OF A.R.M., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09646

                                          ORDER
        Before the Court is appellant’s October 11, 2017 unopposed fifth motion to extend time

for filing brief. We GRANT the motion and ORDER the brief be filed no later than October 16,

2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE